Filed 8/24/15 In re D.P. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re D.P., a Person Coming Under the Juvenile Court                                         C078291
Law.

THE PEOPLE,                                                                      (Super. Ct. No. JV131089)

                   Plaintiff and Respondent,

         v.

D.P.,

                   Defendant and Appellant.




         D.P., a 17-year-old minor, appeals from the juvenile court’s order sustaining a
Welfare and Institutions Code section 602 petition alleging that he possessed a
concealable firearm. (Pen. Code, § 29610.) Minor claims the People did not present
substantial evidence to support the finding that he possessed the concealable firearm that




                                                             1
was found in a car in which the minor was a passenger. We disagree and affirm the
juvenile court’s order.
                  FACTUAL AND PROCEDURAL BACKGROUND
       In the late afternoon on October 27, 2014, California Highway Patrol Officer
Frank Archuleta and his partner were on assignment in an unmarked white van when they
saw a black Honda Accord, occupied by three people, make an unsafe lane change.
Officer Archuleta and his partner activated their lights and sirens and moved behind the
Honda. The Honda did not immediately stop and the officers began pursuit.
       During the pursuit, Officer Archuleta saw the occupants of the Honda turning back
to look at the officers, then “going towards the right of the car and down.” Officer
Archuleta told his partner, who was driving the van, “they’re either hiding drugs or a
gun,” though he could not see inside the car.
       After a mile, the Honda stopped. The right front passenger door quickly opened
and the right front passenger (later identified as minor) set his foot out, attempting to get
out of the car. The officers immediately approached the Honda, kept the occupants inside
the car, and told them to put their hands up. Their hands remained in the air, “touching
the roof,” until the officers had everyone out of the car and handcuffed.
       Additional law enforcement quickly arrived, including Detective Michael Rogers
of the Sacramento Sheriff’s Department gang unit. Officer Archuleta told Detective
Rogers that he intended to arrest the driver and tow the car. Accordingly, Detective
Rogers searched the car. On the front passenger seat, Detective Rogers found a loaded
revolver wrapped in a black sweater. He found another handgun on the floorboard of the
right rear passenger seat, and a “wadded up” newspaper containing live ammunition in
the seat pocket behind the front right passenger seat.
       Minor (who was already a ward of the court) was detained, and the People later
filed a Welfare and Institutions Code section 602, subdivision (a), juvenile wardship
petition alleging several offenses including possessing a concealable firearm. Following

                                              2
a contested jurisdictional hearing, the juvenile court sustained the concealable firearm
allegation:
       “[I]t is sufficient for petitioner to demonstrate that a weapon, this case a pistol or
revolver, is in the constructive possession of the minor.
       “And the Court does find that given the proximity of one or both weapons that
were around or on or under the same seat that the minor was observed in, that is, the right
passenger seat of the black Honda, that petitioner has satisfied their burden as to Count
Two.
       “And the Court finds beyond a reasonable doubt that Count Two is true and
sustains Count Two.”
       At disposition, the juvenile court terminated minor’s dependency status, finding
delinquency would “best serve the interests of the [minor] and the protection of society,”
and committed the minor to juvenile hall for 90 days. The minor appeals.
                                       DISCUSSION
       Minor contends the People did not present substantial evidence to support his
conviction for possessing a concealable firearm. Specifically, he contends there was
insufficient evidence to prove he had the right to control the gun found on the front
passenger seat. We disagree.
       We review the whole record in the light most favorable to the juvenile court’s
finding to determine if it discloses substantial evidence such that a reasonable trier of fact
could find beyond a reasonable doubt the minor committed the alleged offenses. (In re
Jose R. (1982) 137 Cal.App.3d 269, 275.) We presume the existence of every fact the
judge could reasonably deduce from the evidence and indulge in all reasonable inferences
in support of the finding. (Ibid.)
       The juvenile court sustained the allegation that minor possessed a concealable
firearm based on the doctrine of constructive possession. “To establish constructive
possession, the prosecution must prove a defendant knowingly exercised a right to

                                              3
control the prohibited item, either directly or through another person. (People v. Pena
(1999) 74 Cal.App.4th 1078, 1083-1084; People v. Mejia (1999) 72 Cal.App.4th 1269,
1272 [defendant need not physically have the weapon on his person; constructive
possession established where a person knowingly exercised dominion and control over an
item].) Possession may be shared with others. (People v. Neese (1969) 272 Cal.App.2d
235, 245.) But mere proximity to the weapon, standing alone, is not sufficient evidence
of possession. (People v. Land (1994) 30 Cal.App.4th 220, 223-224.)” (People v.
Sifuentes (2011) 195 Cal.App.4th 1410, 1417.)
       Here, the gun was not found under someone else’s seat. (See People v. Sifuentes,
supra, 195 Cal.App.4th at p. 1414 [gun found in a hotel room under a mattress that was
not the defendant’s].) It was found in the same seat in which the minor was sitting, until
the moment he was detained. The gun was wrapped in a bulky sweater, but during the
officers’ pursuit of the black Honda, Officer Archuleta watched the car’s occupants
“going towards the right of the car and down.” Based on that evidence, it was reasonable
for the juvenile court to infer the car’s occupants were actually hiding the contraband
during the pursuit, including wrapping the gun in someone’s sweater and putting it under
or behind the minor, while he remained in the passenger seat.
       Based on the totality of this evidence, it was reasonable for the juvenile court to
infer the minor was not merely an innocent passenger in the Honda; but rather, knew
about the gun and was an active participant in trying to hide the gun from the officers. In
other words, the minor had access to and control over the gun. We thus conclude the
People presented sufficient evidence to sustain the allegation.




                                             4
                                   DISPOSITION
     The orders of the juvenile court are affirmed.



                                                RENNER   , J.



We concur:



NICHOLSON                 , Acting P. J.



MAURO                     , J.




                                           5